Explanatory Comment

       The Supreme Court has rescinded Rule 401(c), which requires the prothonotary
to attest or the plaintiff to certify that a copy of the original process to be served on the
defendant is a true copy. Originally adopted in 1946 as part of former Rule 1008, the
attestation or certification provided a mechanism to ensure that the copy of original
process to be served had been authenticated as a true copy in a time when reproduction
of documents was more labor-intensive and prone to error. Today, the requirement is
anachronistic given modern methods of document reproduction that easily permit exact
copies. The note to rescinded Rule 1008 cross-referencing Rule 401(c) has also been
deleted.


                                                         By the Civil Procedural
                                                         Rules Committee

                                                         John J. Hare
                                                         Chair